Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving a delay value limitations of claims 1, 8, and 15 must be shown or canceled therefrom.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  Objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected as being unpatentable over Potential enhancements for Network-based Media Processing (ISO) in view of US 20190222621 (Kolan) further in view of US 7761500 (Eckert). 
Regarding claim 8, ISO teaches or suggests a computer system for Network-Based Media Processing (NBMP) request processing (pp. ix, 6), the computer system comprising: 

one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (id.), said computer program code including: 
receiving code configured to cause the one or more computer processors to receive a function call corresponding to a CreateWorkflow request to an NBMP workflow manager (tbl. 7, pp. 58-60, 66); 
returning code configured to cause the one or more computer processors to return an acknowledgment  based on receiving the function call (tbl. 7, p. 19); and 
performing code configured to cause the one or more computer processors to perform the CreateWorkflow request (pp. 60, 66).
ISO does not expressly disclose retrieving a delay value from a database corresponding to a delay in performing the CreateWorkflow request and performing the CreateWorkflow request at a later time after the delay has lapsed, wherein a response to the request is performed asynchronously.
Kolan teaches or suggests retrieving a delay value from a database corresponding to a delay in performing a request to create a pipeline (¶ 71) and performing code configured to cause one or more computer processors to perform a request at a later time, wherein a response to the request is performed asynchronously (¶¶ 23, 71, 77).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ISO’s system and Kolan’s delay 
ISO does not expressly disclose the acknowledgment comprising a hypertext transfer protocol (HTTP) status code.
Eckert teaches or suggests returning code configured to cause one or more computer processors to return a hypertext transfer protocol (HTTP) status code based on receiving a method (14:40-52).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ISO’s system, Kolan’s delay, and Eckert’s status code to cause the one or more computer processors to return a hypertext transfer protocol (HTTP) status code based on receiving the function call.  A reason to do so would have been to allow the workflow manager to accept a request for a process  without requiring that the client’s connection to the workflow manager persists until the process is completed.
Regarding claim 9, the aforementioned combination teaches or suggests the HTTP status code is 202 (Id.).  The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 12, the aforementioned combination teaches or suggests the request corresponds to one or more of: creating a workflow, updating a workflow, retrieving a workflow, creating a task, and updating a task (ISO, pp. 59-60).

Regarding claims 1, 2, 5, 6, 15, 16, 19, and 20, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 3, 4, 10, 11, 17, and 18 are rejected as being unpatentable over Potential enhancements for Network-based Media Processing (ISO) in view of US 20190222621 (Kolan) further in view of US 7761500 (Eckert) and Request for Comments 7231 (IETF). 
Regarding claim 10, ISO does not expressly disclose the later time corresponds to one from among a delay in seconds and a predetermined date and time. 
IETF teaches or suggests a delay in seconds and a predetermined date and time (7.1.3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine ISO’s system, Kolan’s delay, Eckert’s status code, and IETF’s standard so the later time corresponds to one from among a delay in seconds and a predetermined date and time.  A reason to do so would have been to indicate how long a client ought to wait before making a  follow-up request.
Regarding claim 11, IETF teaches or suggests the Retry-After function of RFC7231 (7.1.3).  The teachings and suggestions of the references are combined for the same reason as explained for claim 11.
supra, mutatis mutandis.

Response to Arguments
The arguments have been fully considered.  “Applicant submits Kolan fails to disclose ‘receiving a function call corresponding to a CreateWorkflow request to an NBMP workflow manager’ and ‘retrieving a delay value from a database corresponding to a delay in performing the CreateWorkflow request,’ as recited by claim 8.  (Resp. 9.)  
The arguments regarding Kolan individually cannot establish non-obviousness because the Examiner relies on the aforementioned combination (in combination with the prior art as a whole) to reject the limitations at issue.  As aforementioned ISO receives a function call corresponding to a CreateWorkflow request to an NBMP workflow manager as aforementioned.  Furthermore, the combination of ISO and Kolan would have suggested retrieving a delay value from a database corresponding to a delay in performing the CreateWorkflow request as aforementioned.  

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure. For example, US 20200304508 performs authentication by a first network entity in an NBMP system.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448